DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
Claims 1, 3-18 and 20 are pending.
Claims 2 and 19 are cancelled. 

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. In view of the claim amendments, the rejections are being updated accordingly.
35 USC 101 Rejections
Applicant’s argument have been fully considered. 
In response to the arguments, it is submitted that the limitations of “receiving a first raw digital data signal… normalizing the first raw digital data signal into a first normalized signal comprising a dimensionally reduced version of the first raw digital data signal and at least including a first single source probability value for…indicates the occurrence a real-world event” 
Also, the specification does not provide support on Applicant’s remarks of “normalizing a raw signal includes reducing time, location, context dimensions of the signal which require processing of digital signals into new types of digital signals and functions routed in the world of computing system” as the elements in the remarks are not being described in the specification. 
In addition, when read in light of the specification and Applicant’s remark of the “multisource probability represents a mathematical probability that multiple signals indicate the occurrence of a real-world event”, the “multisource probability” in claim 17 is directed to a mathematical value, which may be derived from a mental calculation via data evaluation. 
Hence, for at the reasoning above, it is submitted that claims 1, 2-18 and 20 are remained not patent eligible; see rejection below for detail.

35 USC 112 Rejections
Applicant’s argument have been fully considered. 
In response to the arguments, regarding to the term “dimensionally reduced” recited in claims 1 and 9: 	

The specification does not provide any support for the term “dimensionally reduced” nor a “dimensionally reduced version of the first raw digital data signal” as claimed. The term “dimension reduction” or its variations (e.g. dimensionally reduced) is not being presented in the specification. 
Also, the Applicant didn’t provide any support on how term “dimensionally reduced” is well known.  Examiner was unable to find a known definition for term “dimensionally reduced” or its variations in publicly known sources, such as IEEE publications.
Hence, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding to limitation “determining, based on the first single source probability value and the first one or more features that the first normalized signal does not satisfy conditions to be identified as an event” in claim 1:

The cited limitation indicates that the determination is based on (i) first single source probability value and (ii) the first one or more features that the first normalized signal does not satisfy conditions, yet nothing is being determined nor the outcome of the determination is being recited in the claim.
Hence, for at the reasoning above, it is submitted that claims 1 and 3-16 are remained indefinite; see rejection below for detail.

 35 USC 102 Rejections
Applicant’s argument have been fully considered. 
Regarding the amended limitations of “receiving a first raw digital data signal… normalizing the first raw digital data signal into a first normalized signal…indicates the occurrence of a real-world event” recited in claim 1, it is submitted that the limitations are being properly addressed by cited reference Martin (Pub No US 2018/0004948) based at least on Martin discloses receiving raw data signals from different asset devices in the network, and normalizing each signal by generating a version of signal having a plurality of  metadata information including probability score for the signal indicating a real word event ([0009], [0014-0015], Fig 1 & 3)  as well as  normalizing each signal by generating a version of signal with vector representation having a plurality of information including probability score for the signal indicating a  real word event ([0064], [0066], Fig 3-4).


Regarding amended limitations of “determining, based on…detecting a detecting a possible event…validating the possible event…more features” recited in claim 1, it is submitted that the cited limitations are previously presented and have been properly addressed, with the detecting and validating step previously recited in claim 2. 
The cited limitations have been properly addressed by Martin based at least on Martin discloses using features of a group of signals (including the features of the first and second signals) to detect and verify of an actual real world event, such as an occurrence of security threat ([0009-0010], [0037], [0043], Fig 3-4 ). 
Also, Applicant’s description of “Martin, at best, describes that a first vector features fail to represent a condition representing an event of security threat; and further in that scenario, a second vector is used to detect the event of security threat” further indicates the following: 
i.	 the first vector features of Martin that correspond to the claimed one or more features are being used in event detection, such that the possible event is being detected from the first vector features, which reads on the detecting a possible event in the claim;
ii.	the second vector features of Martin that correspond to the claimed second one or more features are being used to validate the event of security threat, such that the detection of security threat event is based on the validation of second vector features with the application of the second vector in the detection process, which reads on the validating possible event in the claim.


Regarding amended limitations of "deriving a multisource probability from the extracted features...detecting an event based on the extracted features including the multisource probability" recited in claim 17, it is submitted that the cited limitations are previously recited in claim 19 and have been properly addressed.
The cited limitations have been properly addressed based at least on Martin discloses detecting a security threat event based on an aggregated score of the vector features that correspond to the claimed extracted features from a plurality of signals in the network. The aggregated score is mathematical probability calculated from a plurality of signals in the network indicating the occurrence of a real-world event of security threat ([0029], [0037], [0052], [0054-0055], [0064], Fig 2-5). 
Hence, for at the reasoning above, it is submitted that the cited limitations are properly addressed; see rejection below for detail.

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Claim Objections
Claims 6 is objected to because of the following informalities:  failure to spell out acronym “IoT”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8 are directed to a process including steps of receiving  raw digital data signals,  normalizing the raw digital data signals into  normalized signal having respective values, deriving features, aggregating features and detecting an event from the feature, which is similar to is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion) that evaluate the signal data received with signal data analyzation via data normalization and feature derivation to detect an event, which is one of the groupings of abstract ideas. 
Claims 9-16 are directed to a process-- similar to claim 1-- including receiving raw digital data signals, normalizing the raw digital data signals into normalized signal having respective values, determining whether a condition is met based on the values, and detecting an event from the values via including signal in the sequence by evaluating the values , which is also similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion) that evaluate values of the normalized signals and detect an event from the values.
Claims 17-20 are directed to a process-- similar to claims 1 & 9-- including steps of accessing a signal sequence having values, extracting features, derive a probability, and detecting 
As stated, the processes of claims 1, 3-18 and 20 are directed to a series of data evaluation step to identify an occurrence of an even, wherein the evaluation includes transforming and analyzing the signal data as claimed. Also, the processes of claims 1-20 do not provide any practical outcome or result as neither of them lead to any practical outcome.
Plus, the additional elements in claims 1, 3-18 and 20 (such as raw digital data signal, normalized sign, single source probability value), which include those element or a combination of elements in the claims, fail to integrate the judicial exception into practical application because the claimed elements or their combination do not impose any meaningful limits on practicing the abstract idea. 
E.g. elements in the claims such as raw digital data signal, normalized sign, and single source probability value are merely directed to a type of information being manipulated. The type of information be being manipulated does not impose a meaningful limit on the judicial exception, such that the claims are more than a drafting effort design to monopolize exception, because the claimed steps could be performed in a same manner to achieve the same outcome with other type of information  other than the ones listed in the claims.
Further, it is determined that elements (such as a processor) amount to no more than usage of a generic computing system to perform the mental steps as claimed, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computer or an improvement to a technical field.
Thus, for at least the reasoning above, the claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is not clearly understood rendering the claim being indefinite for at least the following reasons: 
The term "dimensionally reduced" in claims 1 and 9 is a relative term which renders the claims indefinite.  The term "dimensionally reduced is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because the term "dimensionally reduced" is not clearly understood, hence claimed element of “a dimensionally reduced version” recited in the claim is not clearly understood as what is “a dimensionally reduced version”;
There is insufficient antecedent basis for limitation “the raw digital signal” recited in thee normalizing step;
 limitation “determining, based on the first single source probability value and the first one or more features that the first normalized signal does not satisfy conditions to be identified as an event” is not clearly understood because it is unclear what is being determined based on the based on the first single source probability value;

Claim 9 is not clearly understood rendering the claim being indefinite for at least the following reasons: 
 Claim 9 is not clearly understood rendering the claim being indefinite because the term "dimensionally reduced" in the claim is a relative term which renders the claims indefinite.  The term "dimensionally reduced is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because the term "dimensionally reduced" is not clearly understood, hence claimed element of “a dimensionally reduced version” recited in claim the 9 is not clearly understood as what is “a dimensionally reduced version”;
Limitation “wherein the event detection is based on both the single source probability value and the other single source probability value” is redundant and causes confuse with “detecting an event from the signal sequence comprising the normalized signal and the other normalized signal”. Since the single source probability value and the other single source probability value are being included in the and the other normalized signals respectively as claimed, hence detecting an event from the signal sequence having both the and the other normalized signals would include detecting based on the single source probability value and the other single source probability value. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al (Pub No US 2018/0004948), hereinafter Martin.
Martin is cited by Examiner in the previous office action.

With respect to claim 1, Martin discloses a method (Abstract) comprising: 
receiving a first raw digital data signal at a digital signal processor ([0009-0010], [0014], [0018], Fig 1 & 3-4: receive a signal data from one of the plurality of devices in the network); 
normalizing the first raw digital data signal into a first normalized signal comprising a dimensionally reduced version of the first raw digital data signal and at least including a first ([0014-0015], [0022], [0054], [0062], [0064], [0066],  [0074], Fig 3-5: normalize data signal to create a fisrt normalized signal, e.g. 1. create a first normalized signal with different metadata values for the first signal, which corresponding to the dimensionally reduced version and include a first single source probability value since the to the dimensionally reduced version is merely a version or type, and the first single source probability value is merely a data. 2. create another normalized signal for the signal, such as a 1st vector which is an array with only 1 dimension in the field of computing from a raw signal received at the processor from an asset in the network via a sensor, the vector includes at least value corresponding to the claimed the probability value for the raw signal and is the dimensional reduced version of the signal that indicates and occurrence of real world event via behavior of the asset in as described in [0014] and [0052] such as login attempt as described in [0064]);
deriving first one or more features of the first normalized signal ([0052-0054], Fig 3-5: derive features, e.g. label, links, behavior, score, of the  metadata and/or 1st vector of the signal, that corresponds to the 1st normalized signal); 
determining, based on the first single source probability value and the first one or more features that the first normalized signal does not satisfy conditions to be identified as an event ([0051], [0054-0055, [0058], [0062], Fig 2-5: determine that the feature/signal fails to satisfy the condition, e.g. fails to represent a condition representing an even of a security threat as described in [0061]); 
receiving a second raw digital data signal([0009-0010], [0014], [0018], Fig 1 & 3-4: receive another signal data from another of the plurality of devices in the network); 
([0014-0015], [0022], [0053-0054],[0064], [0066], [0074],  Fig 3-5: normalize another data signal to create  a second normalized signal, e.g. 1. create a second normalized signal with different metadata values for the another signal, which corresponding to the dimensionally reduced version and include a first single source probability value. 2. Create another normalized signal, e.g. a  2nd vector from a raw signal based on asset behavior at a different time, e.g. 2nd login attempt from another signal); 
deriving second one or more features of the second signal ([0052-0054], Fig 3-5: derive features, e.g. label, links, behavior, score, of the  metadata and/or 2nd vector of the signal, that corresponds to the 2nd normalized signal); 
aggregating the first one or more features with the second one or more features into aggregated features ([0029], [0037], [0052], [0054-0055], [0064], Fig 2-5: aggregate the features of the vectors, e.g. score, label, etc.); and 
detecting an event from the aggregated features ([0029], [0037], [0052], [0054-0055], [0064], Fig 2-5: detecting an event, e.g. cycle attack pattern as described in [0054] & [0064]), including: 
detecting a possible event from the first one or more features ([0029], [0037], [0052], [0054-0055], [0064], [0071-0073], Fig 2-5: detecting an event, e.g. cycle attack pattern as described in [0054] & [0064], from the composite signals, which include the 1st features of the second data signal) .  
validating the possible event as an actual event based on the second one or more features ([0029], [0037], [0052], [0054-0055], [0064], [0076], Fig 2-5: validating based on the features, e.g. score derived from the signal in view of the threshold, from the composite signals, which include the second features of the second data signal).  

With respect to claim 3, Martin further discloses including the first normalized signal in a signal sequence ([0022], [0053-0054], Fig 3-5: include vector into a sequence, e.g historical vectors); 
determining that the second normalized signal has at least a threshold level of temporal similarity to the first normalized signal ([0053-0054], [0064], Fig 3-5: determine temporal similarity with respect to the time interval, e.g. time window, with respect to a threshold);
determining that the second normalized signal has at least a threshold level of spatial similarity to the first normalized signal ([0053-0054], [0064], [0076], Fig 3-5: determine the spatial similarity, e.g. the score with respect to another threshold); and 
including the second normalized signal in a signal sequence that contains the first normalized signal ([0022], [0053-0054], Fig 3-5: include vector into a sequence, e.g historical vectors).
  
With respect to claim 4, Martin further discloses wherein aggregating the first one or more features with the second one or more features into aggregated features comprises deriving features of the signal sequence from the first one or more features and the second one or more features (([0052-0054], Fig 3-5: aggregate features includes derive features from the vector which are included in the sequence).  

([0053-0054], [0064]: at least include count and duration, e.g. time and login attempts). 

With respect to claim 6, Martin further disclose wherein the first normalized signal is one of: a social post with geographic content, a social post without geographic content, an image from a camera feed, a 911 call, weather data, loT device data, satellite data, satellite imagery, a sound clip from a listening device, data from air quality sensors, a sound clip from radio communication, crowd sourced traffic information, or crowd sourced road information ([010], [0014], Fig 1: any data of the computer network, including and not limited to the device sensor/data) .  

With respect to claim 7, Martin further disclose wherein the first normalized signal is one of: a social post with geographic content, a social wherein the second normalized signal is a different one of: a social post with geographic content, a social post without geographic content, an image from a traffic camera feed, a 911 call, weather data, loT device data, satellite data, satellite imagery, a sound clip from a listening device, data from air quality sensors, a sound clip from radio communication, crowd sourced traffic information, or crowd sourced road information ([010], [0014], Fig 1: any data of the computer network, including and not limited to the device sensor/data).  

With respect to claim 8, Martin further discloses wherein deriving first one or more features of the first normalized signal comprises deriving the first one or more features from a ([0052-0054], Fig 3-5: derive features, e.g. 1st score, from the probability which is merely a value of the 1st vector that correspond to the 1st normalized signal); 
wherein deriving second one or more features of the second normalized signal comprises deriving the first one or more features from a second single source probability assigned to the second normalized signal ([0052-0054], Fig 3-5: derive features, e.g. 2nd  score, from the probability which is merely a value of the 2nd vector that correspond to the 2nd normalized signal);
wherein aggregating the first one or more features with the second one or more features into aggregated features comprises aggregating the first single source probability and the second single source probability into a multisource probability ([0029], [0037], [0052], [0054-0055], [0064], Fig 2-5: aggregate the features of the vectors, e.g. an aggregate score from the 1st and 2nd score and the multisource probability ); and 
wherein detecting an event from the aggregated features comprises detecting an event from the multisource probability ([0029], [0037], [0052], [0054-0055], [0064], Fig 2-5: detecting an event, e.g. cycle attack pattern as described in [0054] & [0064] from the aggregate value) .  
 
With respect to claim 9, Martin discloses a method (Abstract), the method comprising:
receiving a raw digital data signal at a digital signal processor ([0009-0010], [0014], [0018], Fig 1 & 3-4: receive a signal data from one of the plurality of devices in the network); 
normalizing the raw digital data signal into a normalized signal including time, location, context, and content, wherein the normalized signal comprises a dimensionally reduced version (another time, location context etc. are merely types of info and not necessary impacting the functionality of the receiving step; [0014-0015], [0022], [0054], [0062], [0064], [0066],  [0074], Fig 3-5: normalize data signal to create a first normalized signal, e.g. 1. create a normalized signal with different metadata values including information such as time, location context and content for the signal, which corresponding to the dimensionally reduced version and include a first single source probability value since  the dimensionally reduced version is merely a version or type, and the first single source probability value, time, location, context, content are merely types of data. 2. create another normalized signal for the signal, such as a 1st vector which is an array with only 1 dimension in the field of computing from a raw signal received with information such as time, location context and content for the signal as well, the vector includes at least value corresponding to the claimed the probability value for the raw signal and is the dimensional reduced version of the signal that indicates and occurrence of real world event via behavior of the asset in as described in [0014] and [0052] such as login attempt as described in [0064]);
forming a signal sequence including the normalized signal ([0022], [0053-0054], Fig 3-5: forming a sequence by collecting vectors including the 1st vector include vector into a sequence, e.g. historical vectors);
 receiving another raw digital data signal ([0009-0010], [0014], [0018], Fig 1 & 3-4: receive another signal data from another of the plurality of devices in the network); 
normalizing the other raw digital data signal into another normalized signal including another time, another location, another context, other content, and another single source probability value (another time, location context etc. are merely types of info and not necessary impacting the functionality of the receiving step; [0014-0015], [0022], [0054], [0062], [0064], [0066],  [0074], Fig 3-5: normalize data signal to create another normalized signal, e.g. 1. create another normalized signal with another different metadata values including information such as time, location context and content for the signal, which corresponding to the dimensionally reduced version and include another single source probability value since  the dimensionally reduced version is merely a version or type, and the first single source probability value, time, location, context, content are merely types of data. 2. create another normalized signal for the signal, such a second vector which is an array with only 1 dimension in the field of computing from a raw signal received at the processor from an asset in the network via a sensor, the vector includes data values including the values corresponding timestamp, location, the probability value etc.); 
determining that there is at least a threshold level of temporal similarity between normalized signal and the other normalized signal ([0053-0054], [0064], Fig 3-5: determine temporal similarity with respect to the time interval, e.g. time window, with respect to a threshold for vectors);
determining that there is at least a threshold level of spatial similarity between the normalized signal and the other normalized signal ([0053-0054], [0064], [0076], Fig 3-5: determine the spatial similarity, e.g. the score with respect to another threshold); and 
including the other normalized signal in the signal sequence based on the threshold level of temporal similarity and the threshold level of spatial similarity([0022], [0053-0054], Fig 3-5: include vector into a sequence, e.g. historical vectors); and 
detecting an event from the signal sequence comprising the normalized signal and the other normalized signal, including detecting a possible event from the first one or more features ([0029], [0037], [0052], [0054-0055], [0064], [0071-0073], Fig 2-5: detecting an event, e.g. cycle attack pattern as described in [0054] & [0064], from the composite signals, which include the 1st features of the second data signal) and validating the possible event as an actual event based on the second one or more features ([0029], [0037], [0052], [0054-0055], [0064], [0076], Fig 2-5: validating based on the features, e.g. score derived from the signal in view of the threshold, from the composite signals, which include the second features of the second data signal), wherein the event detection is based on both the single source probability value and the other single source probability value ([0029], [0037], [0052], [0054-0055], [0064], Fig 2-5: detecting an event, e.g. cycle attack pattern as described in [0054] & [0064] based on the values, e.g. aggregated score based on the collected scores representing the probability values with respect to the threshold).

With respect to claim 10, Martin further discloses wherein determining that there is at least the threshold level of temporal similarity between the normalized signal and the other normalized signal comprises determining that the time and the other time are within a specified time of one another ([0053-0054], [0064], [0070], Fig 3-5: determine temporal similarity with respect to the time interval, e.g. time window, and threshold and vectors).

With respect to claim 11 Martin further discloses wherein determining that there is at least the threshold level of spatial similarity between the normalized and the other normalized signal comprises determining that the location and the other location are within a specified distance of one another ([0053-0054], [0064], [0075-0076], Fig 3-5: determine the spatial similarity with respect to space/distance in in view of features e.g. outliers).  

With respect to claim 12, Martin further discloses wherein determining that there is at least the threshold level of spatial similarity between the normalized and the other normalized signal comprises determining that the location and the other location are within a specified number of geo cells of one another ([0053-0054], [0064], [0075-0076], Fig 3-5: determine the spatial similarity with respect to space/distance in in view of features e.g. outliers).  
  
With respect to claim 13, Martin further discloses determining that the other normalized signal is not a duplicate of the normalized signal prior to including the other normalized signal in the signal sequence ([0053-0054], [0064]: determining, e.g. via matching, before including ihe historical vectors or database).  

With respect to claim 14, Martin further discloses deriving one or more features of the signal sequence based on the normalized signal and the other normalized signal ([0052-0054], Fig 3-5: derive features, e.g. label, links, behavior, score, of the vectors); 
detecting an event from the derived one or more features ([0029], [0037], [0052], [0054-0055], [0064], Fig 2-5: detecting an event, e.g. cycle attack pattern as described in [0054] & [0064]) . 

With respect to claim 15, Martin further discloses wherein deriving one or more features of the signal sequence comprise deriving a multisource probability for the signal sequence ([0052-0054], Fig 3-5: derive features, e.g.  score, from the probability which is merely a value of the vector).  

With respect to claim 16, Martin further disclose wherein deriving a multisource probability indicating the probability of the normalized signals in the signal sequence indicate a specified type of event ([0052-0054], Fig 3-5: derive features, e.g.  score, from the probability which is merely a value of the vector that indicating the probability).  

With respect to claim 17, Martin discloses a method (Abstract), the method comprising:
accessing a signal sequence of normalized signals ([0022], [0053-0054], Fig 3-5: accessing the sequence of vectors e.g. historical vectors), the normalized signals included in the signal sequence having  at least a threshold temporal similarity to one another and having at least a threshold spatial similarity to one another ([0053-0054], [0064], [0066],Fig 3-5: threshold for  temporal similarity with respect to the time interval, e.g. time window, for vectors);
extracting features from the signal sequence, including extracting at least one single source probability value from each of the normalized signals ([0052-0054], Fig 3-5: extract features, e.g. label, links, behavior, score, from vectors of the sequence);
deriving a multisource probability from the extracted features (derive multisource probability is merely a value or data derived from the features, [0052-0054], Fig 3-5: derive multisource probability, e.g. aggregated score, from features of multiple vectors); and 
detecting an event based on the extracted features including the multisource probability ([0029], [0037], [0052], [0054-0055], [0064], Fig 2-5: detecting an event from features of aggregated vectors based on the aggregated score).    

With respect to claim 18, Martin further discloses comprising prior to detecting the event:
([0051], [0054-0055, [0058], [0062], Fig 2-5: determine that the feature/signal fails to satisfy the condition, e.g. fails to represent a condition representing an even of a security threat as described in [0061]); 
adding an additional normalized signal to the signal sequence ([0014], [0022], [0053-0054],[0064],  Fig 3-5: receive a 2nd normalized signal, e.g. a 2nd vector from a raw signal based on asset behavior at a different time, e.g. 2nd login attempt); 
extracting further features from the signal sequence based on the additional normalized signal ([0052-0054], Fig 3-5: extract features, e.g. label, links, behavior, score, from additional vector); and 
wherein detecting an event based on the extracted features comprises detecting an event based on the further extracted features ([0029], [0037], [0052], [0054-0055], [0064], Fig 2-5: detecting an event from features of aggregated vectors, e.g. cycle attack pattern described in [0054] & [0064]) .  

With respect to claim 20, Martin further disclose wherein extracting features of the signal sequence comprises deriving one or more of: a percentage, a count, a histogram, or a duration ([0053-0054], [0064]: at least include count and duration, e.g. time and login attempts). 

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168